            Case 1:20-cr-00156-RP Document 37 Filed 12/22/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

                                              §
UNITED STATES OF AMERICA                      §
                                              §
       v.                                     §
                                              §         CRIMINAL NO. A-20-CR-00156-RP
CYRIL LARTIGUE                                §
                                              §
                                              §

              DEFENDANT’S THIRD UNOPPOSED MOTION TO CONTINUE

TO THE HONORABLE JUDGE PITMAN, UNITED STATES DISTRICT JUDGE FOR
THE WESTERN DISTRICT OF TEXAS:

       COMES NOW Defendant, Cyril Lartigue (“Mr. Lartigue”) by and through undersigned

counsel and hereby files this Defendant’s Third Unopposed Motion to Continue in the above-styled

and numbered cause, and in support thereof would show the following:

                                                        I.

       This case currently is currently set for a Docket Call on January 7, 2021 at 9:00 a.m. This

case is currently set for Jury Selection/Jury Trial on January 19, 2021 at 9:00 a.m.

                                                  II.

       Undersigned counsel requests that the above trial date be continued by at least sixty (60)

days in order to continue investigation, preparation and negotiations with the Government in this

matter. The Government does not oppose this request.


       In addition, on March 13, 2020, the Western District of Texas issued a series of Orders

Regarding Court Operations under the Exigent Circumstances Created by the COVID-19 Pandemic

that impact all settings in civil and criminal matters scheduled. The Orders have been supplemented

numerous times which currently impact court proceedings within the Western District of Texas

DEFENDANT’S THIRD UNOPPOSED MOTION TO CONTINUE – Page 1
UNITED STATES OF AMERICA V. CYRIL LARTIGUE;
CAUSE NO. A-20-CR-00156-RP
             Case 1:20-cr-00156-RP Document 37 Filed 12/22/20 Page 2 of 4




through January 31, 2021, which impacts the viability of the January 19, 2021 trial date. It is

possible that these Orders may be further extended which will continue to impact this case.

        Undersigned counsel believes that the current settings would deny Mr. Lartigue reasonable

time necessary for effective preparation, taking into account the exercise of due diligence. See 18

U.S.C. 3161(h)(7)(B)(iv).1 Therefore, undersigned counsel requests this continuance in order to

preserve Mr. Lartigue’s constitutional rights to effective assistance of counsel, due process, and due

course of law under the Fifth and Sixth Amendments to the United States Constitution.

                                                   III.

        Undersigned counsel requests that the Court extend above-referenced dates by at least sixty

(60) days.

                                                   IV.

        The Assistant United States Attorney Keith Henneke was contacted about this Motion and

he is unopposed.

                                                   V.

        This Motion is made not for the purpose of delay only, but so that justice may be done.

        WHEREFORE, PREMISES CONSIDERED, Movant prays for the Court to continue the

current dates by at least sixty (60) days.




1
  See Wiggins v. Smith, 539 U.S. 510, 534 (2003) (failure to investigate is not reasoned strategic
judgment); Rompilla v. Beard, 545 U.S. 374, 395-96 (2005) (O'Connor, concurring) (finding
ineffective assistance when defense counsel failed to properly investigate critical issue); Sims v.
Livesay, 970 F.2d 1575, 1580-81 (6th Cir.1992) (defense counsel ineffective for failure to conduct
an independent investigation and failed to ask a defense expert to examine the evidence); Driscoll v.
Delo, 71 F.3d 701, 709 (8th Cir.1995) (defense counsel's failures to prepare for the introduction of
scientific evidence and “to subject the state's theories to the rigors of adversarial testing” constituted
ineffective assistance).
DEFENDANT’S THIRD UNOPPOSED MOTION TO CONTINUE – Page 2
UNITED STATES OF AMERICA V. CYRIL LARTIGUE;
CAUSE NO. A-20-CR-00156-RP
          Case 1:20-cr-00156-RP Document 37 Filed 12/22/20 Page 3 of 4




                                                    Respectfully submitted,

                                                    SUMPTER & GONZÁLEZ, L.L.P.
                                                    3011 North Lamar, Ste. 200
                                                    Austin, Texas 78705
                                                    Telephone: (512) 381-9955
                                                    Facsimile: (512) 485-3121


                                                    By:             /s/ Kristin Etter
                                                            Kristin Etter
                                                            State Bar No. 24038884
                                                            kristin@sg-llp.com

                                                    ATTORNEY FOR DEFENDANT
                                                    CYRIL LARTIGUE

                                CERTIFICATE OF SERVICE


        By my signature below, I do hereby certify that December 22, 2020 a true and correct copy
of the foregoing Defendant’s Third Unopposed Motion to Continue was filed using the Court’s
electronic filing system, which will provide notice to all parties of record, specifically:

       Keith Henneke
       United States Attorney’s Office
       Keith.Henneke@usdoj.gov


                                                            /s/ Kristin Etter
                                                    Kristin Etter




DEFENDANT’S THIRD UNOPPOSED MOTION TO CONTINUE – Page 3
UNITED STATES OF AMERICA V. CYRIL LARTIGUE;
CAUSE NO. A-20-CR-00156-RP
            Case 1:20-cr-00156-RP Document 37 Filed 12/22/20 Page 4 of 4




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

                                              §
UNITED STATES OF AMERICA                      §
                                              §
       v.                                     §
                                              §       CRIMINAL NO. A-20-CR-00156-RP
CYRIL LARTIGUE                                §
                                              §
                                              §

                                             ORDER

       CAME ON for hearing on                                        ,    2020     the     foregoing

Defendant’s Third Unopposed Motion to Continue, and the Court finds that for the reasons stated in

the Defendant’s motion, the ends of justice served by the continuance outweigh the best interest of

the public and the Defendant in a speedy trial. The Court further finds, pursuant to 18 U.S.C. §

3161(h)(8)(A), that the period of delay resulting from this continuance shall be excluded in

computing the time within which the trial must commence under the Speedy Trial Act.

       IT IS ORDERED THAT the hearing on all pending pretrial motions/docket call is

continued until the ___ day of _____, 2021, and that jury selection/jury trial is continued until the

___ day of _____, 2021.

SIGNED on                                             .


                                                      ___________________________________
                                                      JUDGE PITMAN




DEFENDANT’S THIRD UNOPPOSED MOTION TO CONTINUE – Page 4
UNITED STATES OF AMERICA V. CYRIL LARTIGUE;
CAUSE NO. A-20-CR-00156-RP
